Citation Nr: 0919039	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), which denied 
service connection for PTSD.  

The RO initially adjudicated the Veteran's claim in April 
2004.  The Veteran submitted additional evidence and the case 
was re-adjudicated by the RO on a new and material evidence 
basis in September 2004.  The evidence submitted is connected 
to the Veteran's initial claim and therefore his notice of 
disagreement (NOD), filed in February 2005, will be construed 
as an NOD to the April 2004 rating decision.  38 C.F.R. 
§ 3.156(b).

The Veteran received notice in January 2009, of his hearing 
on March 19, 2009.  The Veteran and his representative 
submitted a request, which was dated March 5, 2009, and was 
received by the VA on April 3, 2009, to postpone the hearing 
in order to pursue additional evidence.  The Board recognizes 
the Veteran's request, but must point out that the Veteran's 
request was not received within two weeks of his scheduled 
hearing and did not show good cause.  See 38 C.F.R. § 20.702.  
As the Veteran did not appear for his scheduled hearing, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy while 
in service.

2.  There is no independent competent and credible evidence 
of record to verify the occurrence of the Veteran's claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

The Veteran contends that he is entitled to service 
connection for PTSD due to stressors in service, which caused 
him emotional pain and reduced functioning.  The Veteran 
reported his stressors as follows: his friend died in service 
and he was unable to save him, he experienced mortar fire 
when he arrived in Vietnam, witnessed two soldiers with their 
ears cut off and while in the 11th Cavalry was caught in a 
fire fight and the man next to him was hit in the shoulder.   

At the outset, the Board notes that a diagnosis of PTSD is of 
record.  Thus, the crux of this case rests upon medical 
evidence linking the Veteran's PTSD to his service and 
verification of the Veteran's alleged in-service stressors.

The criteria for establishing stressors vary based on whether 
the Veteran's stressors are based upon his engagement in 
combat with the enemy.  If VA determines that the Veteran 
engaged in combat with the enemy and that the alleged 
stressor is related to combat, then the Veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008).  No further 
development or corroborative evidence is required, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  

In this regard, the Board notes that the Veteran did not 
engage in combat with the enemy; thus, service records or 
other independent competent and credible evidence are 
required to corroborate his testimony.  The Board notes the 
Veteran has wartime service and received the following 
medals: National Defense Service Medal, Vietnam Service Medal 
and the Vietnam Campaign Medal.  The Veteran's DD-214 shows 
that he was a senior mechanic while in service.  The DD-214, 
awards and decorations, and the post service evidence fail to 
suggest combat activity.

The Veteran's service treatment records show that upon 
entrance into service in October 1966, the Veteran did not 
note any depression or anxiety.  One record dated in April 
1967 showed an "impression of anxiety" due to abdominal 
complaints.  The reports thereafter are void of any 
psychiatric complaints or treatment.  In fact, the Veteran's 
separation examination was negative for any complaints 
regarding anxiety or other psychiatric problems.  

As noted above, the record reveals a current diagnosis of 
PTSD dating back to March 2004, and the Veteran's treatment 
records from Palo Alto Medical Center show that he was 
enrolled in a war zone trauma group therapy class.  A 
counseling report dated in May 2004 shows that the Veteran 
recalled experiencing moderate combat exposure, wherein his 
unit incurred sniper fire while driving in a convoy.  The 
impression was PTSD.  The Veteran's medical reports and the 
historical accounts contained therein are acknowledged.  
Nonetheless, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Just 
because a physician or other health professional accepted the 
Veteran's description of his service experiences as credible 
and diagnosed him as suffering from PTSD does not mean the 
Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated accounts 
of active service, especially when other independent evidence 
of record does not support his assertions.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Moreover, there is no medical nexus 
opinion of record which connects the Veteran's PTSD with his 
service.  

The Veteran's reports of his stressors in service also appear 
to be inconsistent.  As previously noted, May 2004 treatment 
records report the Veteran's stressors, as having a moderate 
exposure to combat, watching friends being killed and blaming 
himself for a friend's death after they became intoxicated 
together.  A July 2005 statement by the Veteran reported his 
stressors as seeing dead bodies on the side of the road and 
being exposed to gunfire.  He submitted a description of his 
stressors in January 2006 and reported being exposed to 
gunfire and witnessing dead bodies on the side of the road.  
The most recent descriptions do not include, however, 
recollections of any service members being killed.  
Furthermore, there is no indication of the specific details 
provided by the Veteran in his 2004 accounting of his 
stressors. 

Given the Veteran's general assertions without sufficient 
detail for independent corroboration, the Board finds that 
his assertions are of little or no credible value.  The 
service records are completely negative in this regard, see 
also DA Form 20B, and a review of the post service medical 
evidence fails to verify the occurrence of any of the 
Veteran's alleged in-service stressors.  As discussed above, 
the Veteran's lay testimony by itself is not sufficient to 
establish the occurrence of any alleged stressor, nor has the 
Veteran submitted any supporting lay statements from fellow 
soldiers who witnessed the alleged incidents or other 
competent independent information attesting to any alleged 
stressor.

The stressors submitted by the Veteran are not specific 
enough to be verified or are of the variety that cannot be 
verified.  Additionally, the Veteran has provided no specific 
dates for his stressors and did not provide the names of the 
men who were killed or injured in his presence.  The Board 
does not have sufficient information to warrant a remand for 
Joint Services Records Research Center (JSSRC) confirmation.  
See also VA Memorandum for the File dated June 2008.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the Veteran's alleged in-service stressors 
has not been submitted and there is no medical nexus opinion, 
the preponderance of the evidence weighs against the 
Veteran's claim and the evidence is not in equipoise.  There 
is no reasonable doubt to be resolved in the Veteran's favor.  
The claim is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in February 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection and included 
information about verification of in-service stressors 
regarding PTSD.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran  was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a June 2008 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced in this regard.  As discussed in detail above, a 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed disability 
and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
only evidence provided of an association is the Veteran's 
contentions.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


